.McGrath, J.
This is an information in' the nature of a quo warranto to test the title of respondents to the office of trustees of a religious society organized under sections 4617-4642, inclusive, of Howell’s Statutes.
This is the second information. The first was filed upon the relation of one John Blolnquist, and on appeal to this Court the information was quashed, and the case is reported in 80 Mich. 484. The relators in the present case are the three trustees who claim to hold over by reason of the alleged failure to hold an election. Chief Justice Champlin, in the former case, referred to the absence of a showing in the information of right on the part of the relator to set the inquiry on foot, but the Court expressly refrained from determining the case upon that ground. Otherwise the' case presented is the same, and is disposed of by the former decision.
The information must be quashed, with costs against the relators.
The other Justices concurred.